        Case 1:18-cv-02921-JMF Document 491-1 Filed 11/05/18 Page 1 of 1



                      Summary: John Gore Deposition (October 26, 2018)
         Prior to 9/8/17, Commerce initiated conversations with DOJ, including a conversation
between Secretary Ross and Attorney General Sessions, regarding a citizenship question on the
Census. Tr. 58-68, 83-84,112. As of 9/8/17, DOJ staff did not want to raise the issue of the
citizenship question. Tr. 68-69. Gore first became involved around Labor Day 2017, through
Mary Blanche Hankey and AG Sessions. Tr. 73-75. Gore then spoke with various Commerce
officials. Tr. 91-95. In September, Gore facilitated a Ross-Sessions conversation. Tr. 95-112.
         Gore wrote the first draft of the DOJ Letter requesting a citizenship question. Tr. 127.
The only career Civil Rights Division staff to provide input was Voting Section Chief Chris
Herren, who provided edits to the initial draft around 11/1/17. Over the next month, Gore
received edits from junior political appointees on his staff, and Sessions advisors Rachael Tucker
and Robert Troester; none had experience in VRA cases or in assessing the reliability of CVAP
data. Tr. 133-42. Final authorization came from AG Sessions. Tr. 158-60.
         The DOJ Letter states that American Community Survey (ACS) CVAP data is not ideal
for VRA enforcement because it is a separate data set from the decennial census; does not align
in time with the census; are statistical estimates with error margins; and require the use of an
estimation technique to arrive at block-level data. But for as long as DOJ has enforced the VRA,
it has relied on statistical estimates of CVAP with error margins, Tr. 174-76, 201-03; has never
had a single data set with both total population and CVAP, Tr. 182-88; and has always relied on
estimation procedures for block-level CVAP data, Tr. 234-36. Gore is not aware of any Section 2
cases that were unsuccessful for these reasons. Tr, 190-91, 194-95, 203-04, 236-40. Gore gave
contradictory answers about whether he expected block-level CVAP data to reflect answers to
the citizenship question. Tr. 213-23. Gore wasn’t familiar with disclosure avoidance techniques
used by the Census Bureau to preserve confidentiality, and didn’t know whether CVAP data
derived from the Census questionnaire would be more precise than the CVAP data DOJ currently
uses. Tr. 223-34. Gore is not aware of a case where a VRA claim failed due to reliance on 5-year
ACS estimates, which the Census Bureau considers reliable for any geographic area. Tr. 242-47.
The Trump Administration has not filed any Section 2 cases. Tr. 249-51.
         On December 22, 2017, Acting Census Director Ron Jarmin emailed Arthur Gary at
DOJ, starting that Census Bureau staff found that they could produce higher quality CVAP data
at lower cost without adding a citizenship question to the Census; Gary forwarded the email to
Gore. Tr. 254-61. On 1/9/18, Gary and Jarmin scheduled a meeting for 1/19/17. Tr. 262. Prior to
1/16/17, Gore and Gary had conversations about the Bureau’s proposal. Tr. 262-64. Gore
discussed the issue in-person with AG Sessions, who made the decision not to have the meeting
with the Census Bureau. Tr. 265-72. Gore informed Gary of the decision. Tr. 273-74. On 1/16,
Gary canceled the meeting. Tr. 262. While testifying in Congress in May, Gore stated that DOJ’s
goal was to get the most accurate CVAP data possible, but did not mention the Bureau’s
proposal for higher-quality CVAP data, or DOJ’s refusal to meet to discuss it. Tr. 278-84. Gore
claimed he did not know the Census Bureau’s views as to the most accurate data, and refused to
answer whether he wanted to have a meeting to learn about the Bureau’s views. Tr. 284-88. Gore
agreed that a citizenship question is not necessary for DOJ’s VRA enforcement. Tr. 299-300.
         A 4/6/18 briefing memo for AG Sessions states that, in 2017, Secretary Ross requested
that DOJ send a letter requesting the citizenship question, and specifically notes that this
information is “NOT PUBLIC.” Tr. 331-33. Gore acknowledged a conversation with AG
Sessions about using a metric other than total population for apportionment purposes. Tr. 338.
AG Sessions made the decision to request the citizenship question. Tr. 442.

                                                1
